Case 1:14-ml-02570-RLY-TAB Document 9398 Filed 10/12/18 Page 1 of 3 PageID #: 64238




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION
    
    
   ___________________________________________ 
   IN RE: COOK MEDICAL, INC. IVC FILTERS
   MARKETING, SALES PRACTICES AND                                 1:14-ml-2570-RLY-TAB
   PRODUCTS LIABILITY LITIGATION                                           MDL No. 2570
   ___________________________________________ 
    
    
   This Document Relates to:
         1:18−cv−02422−RLY−TAB
   _____________________________________________________________________________________ 



           MOTION TO WITHDRAW APPEARANCE OF ATTORNEY
                         JUSTIN J. HAKALA



         NOW COMES Plaintiffs Melissa Marie Little and Danial Cannon, by and

   through their attorneys, Morgan & Meyers, PLC, and respectfully submits this

   Motion to Withdraw the Appearance of Attorney Justin J. Hakala, as follows:

         1.     Plaintiffs are represented by the law firm of Morgan & Meyers, PLC;

   attorneys Justin J. Hakala and Jeffrey T. Meyers have entered appearances.

         2.     Attorney Justin J. Hakala is leaving the Morgan & Meyers law firm.

         3.     Morgan & Meyers, PLC, and Jeffrey T. Meyers in particular, has

   appeared for Plaintiffs will continue to represent them.

         Wherefore Plaintiff requests that this Honorable Court enter the Order

   attached as Exhibit 1.



                                             1
Case 1:14-ml-02570-RLY-TAB Document 9398 Filed 10/12/18 Page 2 of 3 PageID #: 64239



                                      Respectfully submitted,

                                      MORGAN & MEYERS, PLC

                                      By: s/Justin J. Hakala
                                          JEFFREY T. MEYERS (P34348)
                                          JUSTIN J. HAKALA (P72996)
                                          Attorneys for Plaintiff
                                          3200 Greenfield, Suite 260
                                          Dearborn, MI 48120-1802
                                          (313) 961-0130
                                          jmeyers@morganmeyers.com
                                          jhakala@morganmeyers.com

   Dated: October 12, 2018




                                         2
Case 1:14-ml-02570-RLY-TAB Document 9398 Filed 10/12/18 Page 3 of 3 PageID #: 64240




                             CERTIFICATE OF SERVICE

         I hereby certify that on October 12, 2018, I electronically filed the foregoing

   paper with the Clerk of the Court using the ECF system which will send

   notification of such filing to all attorneys or parties of record, and I hereby certify

   that I have sent copies to all non-ECF parties, if any, by first class U.S. Mail.


                                           Respectfully submitted,

                                           MORGAN & MEYERS, PLC

                                           By: s/Justin J. Hakala
                                               JUSTIN J. HAKALA (P72996)
                                               Attorneys for Plaintiff
                                               3200 Greenfield, Suite 260
                                               Dearborn, MI 48120-1802
                                               (313) 961-0130 Fax: 8178
                                               jhakala@morganmeyers.com


    
